                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


 NORMAN PETE                                                                CIVIL ACTION

 VERSUS                                                                      NO. 18-10535

 ROBERT C. TANNER,                                                      SECTION: “R”(3)
 WARDEN


                                         ORDER

       Petitioner, Norman Pete, has filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 in which he is challenging the constitutionality of his state criminal

judgment on two counts of forcible rape and one count of second-degree kidnapping

under Louisiana law.

       A review of this Court’s records reflects that petitioner filed a prior petition for writ

of habeas corpus related to this same state criminal judgment.             That petition was

dismissed with prejudice on the merits. Pete v. Tanner, No. 09-3403, 2015 WL 3404881

(E.D. La. May 26, 2015). The United States Fifth Circuit Court of Appeal then denied

petitioner a certificate of appealability. Pete v. McCain, No. 15-30499 (5th Cir. Mar. 2,

2016). On May 31, 2016, the United States Supreme Court denied his related petition for

writ of certiorari. Pete v. McCain, 136 S. Ct. 2397 (2016).

       In 2017, petitioner then filed another federal habeas corpus application

challenging that same state criminal judgment. Because that application was a second or

successive petition, the Court construed it in part as a motion for authorization for the



                                               1
District Court to consider the second or successive claims raised therein and transferred

it to the United States Fifth Circuit Court of Appeals for that Court to determine whether

petitioner was authorized under 28 U.S.C. § 2244(b) to file the application. Pete v.

Tanner, No. 17-1802 (E.D. La. Mar. 31, 2017). The Court of Appeals denied authorization

for the filing. In re Pete, No. 17-30251 (5th Cir. June 21, 2017).

       The petition presently before the Court is likewise a second or successive petition

as described by 28 U.S.C. § 2244. Therefore, in to overcome the prohibition against the

filing of a second or successive claim under that section, petitioner must establish one of

the following exceptions:


              1)     the claim relies on a new rule of law, made retroactive to cases
                     on collateral review by the United States Supreme Court, that
                     was previously unavailable; or

              2)     (i) the factual predicate for the claim could not have been
                     discovered
                     previously through the exercise of due diligence, and
                     (ii) the facts underlying the claim, if proven and viewed in
                     light of the evidence as a whole, would be sufficient to
                     establish by clear and convincing evidence that, but for the
                     constitutional error, no reasonable factfinder would have
                     found the petitioner guilty of the underlying offense.

28 U.S.C. § 2244(b)(2)(A),(B).

       Before the instant petition can be considered on the merits by this District Court,

petitioner must obtain authorization to file this second or successive petition from the

United States Fifth Circuit Court of Appeals by making a prima facie showing of the above

listed requirements to that appellate court as required by 28 U.S.C. § 2244(b)(3)(A). Until




                                             2
such time as petitioner obtains said authorization, this Court is without jurisdiction to

proceed.

       Accordingly,

       IT IS ORDERED that Norman Pete’s petition be construed in part as a motion

for authorization for the District Court to consider the second or successive claims raised

therein.

       IT IS FURTHER ORDERED that the petition be and hereby is

TRANSFERRED to the United States Fifth Circuit Court of Appeals under the authority

of 28 U.S.C. § 1631 for that Court to determine whether petitioner is authorized under 28

U.S.C. § 2244(b) to file the instant habeas corpus petition in this District Court.

                New Orleans, Louisiana, this 7th day of November, 2018.




                        __________________________
                               SARAH S. VANCE
                        UNITED STATES DISTRICT JUDGE




                                             3
